Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 3 is objected to because of the following informalities:  “the part of the blade” should read –a part of the blade--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3, the term “where the portions of the housing defining the recesses shield the motor and the part of the blade below the table from a user reaching through the openings” has two issues. First, the portions of the housing defining the recesses, themselves, do not shield the motor and a part of the blade. See Applicant’s Figures 36 and 129 below. the housing has many through holes or recesses into the housing and the housing has an open top and the recesses 4807,4080 may be covered a portion of the motor and a part of the blade. Thus, it is unclear what scope to give this language “shield”. Second, “…a user reaching through the opening” is unclear what the user 

    PNG
    media_image1.png
    539
    1099
    media_image1.png
    Greyscale

All claims dependent from claim 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent from the rejected parent claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Svetlik (US D458947) in view of  Taylor (US 20130160623).
Regarding claim 1, Svetlik shows a saw (Figures 1-7) comprising:
a table (Figure 1 below) having a front, an upper surface, and a perimeter around the upper surface;
a slot (for a blade as seen in Figure 1 below); and two openings (Figure 1 below) in the table upper surface configured as handles that can be used to pick up the saw (there are two large openings configured as handles), where the openings are each opening is within the perimeter of the table so that the upper surface surrounds each opening (Figure 1 below), and where one handle is positioned to the right of the slot and the other handle is positioned to the left of the slot when standing at the front of the table. 
However, Svetlik does not shows a blade and a motor.
Taylor shows a table saw (100, Figures 1-2) including a saw blade (120) configured to extend at least partially above via a slot (106) and partially below a table upper surface (Figure 1) and a motor (122) to spin the blade (Abstract).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the saw of Svetlik to have a saw blade and a motor for spinning the saw blade, as taught by Tylor, in order to provide a power motor to rotate a blade to cut a workpiece.
Regarding claim 2, the modified saw of Svetlik shows that the table has a bottom surface (that is opposite the upper surface as seen in figure 1 below), where each 

    PNG
    media_image2.png
    583
    862
    media_image2.png
    Greyscale


Regarding claim 3, as best understood, the modified saw of Svetlik shows that a housing (Figure 1 above) supporting the table and enclosing the motor (see the modification above), where the housing includes portions defining two recesses (recess on the left side of the saw as seen in Figure 3 below and a recess for storing a spared blade as seen in Figure 4), one recess under each opening (as the claim is written, it is not claimed the recess is directly under each opening, therefore, Figures 3 and 4 below show recesses are under the openings as meet this limitation), and where the portions of the housing defining the recesses partially shield the motor and the part of the blade below the table from a user reaching through the openings (as the claim is written, it is 
Regarding claim 4, the modified saw of Svetlik shows that the portions of the housing defining the two recesses have surfaces that slope down relative to the table. 

    PNG
    media_image3.png
    669
    1334
    media_image3.png
    Greyscale

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant has amended the claims, the 112 issues and the double patenting rejections as set forth in the previous office action are mooted.
However, if Applicant believes that the claimed invention’s saw different from the prior art’s saw or needs to discuss the rejections above or suggestion amendments that can be overcome the current rejections, Applicant should feel free to call the Examiner to schedule an interview. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAT CHIEU Q DO whose telephone number is (571)270-1522. The examiner can normally be reached 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SEAN MICHALSKI can be reached on 571-272-6752. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NHAT CHIEU Q DO/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        3/10/2022